DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Amendments and Remarks filed 12/16/21 in response to the Office Action of 9/20/21 are acknowledged and have been entered.
	Claims 71-78 have been added by Applicant.
	Claims 51-56, 58, 60 and 71-78 are pending.
	Claims 51-56, 58, and 60 have been amended by Applicant.
Claims 51-53, 55, 58 and 60 remain withdrawn and claims 54, 56, and 72-74 are withdrawn because claims 51-56, 58, 60, and 72-74 are not directed to elected or rejoined species (identified by “…one or a distinct combination of biomarkers of which the claimed methods are to determine the expression level of, compare the expression level of, and/or determine the presence of…”). The elected species is “the biomarker ITGA7” the rejoined species is “the biomarker AKR1B10”. Claims 51-56, 58, 60, and 72-74 are solely directed to species requiring multiple biomarkers. Neither the elected species nor the rejoined specie comprise multiple biomarkers. 
	Claims 71 and 75-78 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The following Office Action contains NEW GROUNDS of rejections necessitated by amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 76-77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 76 is rejected because claim 76 recites “The method of claim 71, wherein the biological sample is…and wherein the control sample…of the subject suspected to have NSCLC.” Claim 71 recites multiple biological samples. It is unclear to which biological sample of claim 71 that claim 76 is referring. Claim 71 does not refer to a samples as a “control sample”. Claim 71 does not refer to a subject as being “suspected to have NSCLC.” There is insufficient antecedent basis for “the biological sample”, “the control sample”, and “the subject suspected to have NSCLC” in the claim.

	Claim 76 is rejected because claim 76 recites “The method of claim 71, wherein the biological sample is….” Claim 71 recites multiple biological samples. It is unclear to which 

Claim Rejections - 35 USC § 101
Claims 71 and 75-77 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. As stated in the 2019 PEG, abstract ideas include mathematical concepts (including mathematical relationships, formulas, equations, and calculations), mental processes (including concepts performed in the human mind), and certain methods of organizing human activity (including managing personal behavior, relationships, or interactions between people). The rationale for this determination is explained below:
Claims 71 and 75-77 are directed to abstract ideas and natural phenomenon because the claims recite abstract ideas and natural phenomenon (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The “abstract ideas” (all mental processes) are the “comparing”, “computing”, and “diagnosing” steps of “the first method”. The “natural phenomenon” is: levels of ITGA7 in biological samples correlate with the NSCLC subtype SCC. (“Step 2A prong two”). It is noted claim 71 recites a treatment step (“treating the subject diagnosed to have NSCLC subtype SCC with a therapy suitable for treating SCC”); however, the treatment step does not require any particular treatment and is equivalent to an “apply it” step (see MPEP 2103.04(d)(2)). Therefore, the treatment step of claim 71 does not integrate the judicial exception(s) into a practical application. The claim(s) does/do not include additional elements that are sufficient  determining the level of a ITGA7 in a biological sample from a subject with SCC and treat the subject with a therapy suitable for treating SCC (“Step 2B”). Well-understood, routine and conventional limitations are not meaningful limitations and are not enough to qualify the claimed method as reciting something “significantly more” than the judicial exception(s) (see Part I.B.1 of the interim Guidance). 
MPEP 2106.05(d)(II) provides a non-limiting list of laboratory techniques recognized by courts as well-understood, routine, conventional activity. These techniques include:
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017). 
Recited active steps of the claims impose no meaningful limit on the scope of the claims, implicate a relevant pre-existing audience, and are recited at a high level of generality such that substantially all methods of detecting a level of a recited biomarker in a sample from a subject with SSC, using means such as antibodies specific for the biomarker or commercially-available microarrays (such as the Affymetrix U133 microarray of Fukumoto et al (Clinical Cancer Research, 2005, 11: 1776-1785; 12/30/19 IDS)), and administering just any SSC treatment, would conventionally and routinely perform such steps. Further, just as methods comprising Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2117 (2013). The claims do not recite something “significantly more” than the judicial exception(s); rather, the claims “simply inform” the natural phenomenon to one performing routine active method steps and do not amount to significantly more than the judicial exception(s). 

Allowable Subject Matter
Claim 78 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/             Primary Examiner, Art Unit 1642